DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
 	Claims 1, 6, and 14 have been amended, claims 1-20 remain pending, and claims 1-5 are withdrawn from consideration in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (US 2018/0125168), herein Beers ‘168, in view of Beers et al. (US 2014/0070042), herein Beers ‘042, Bruwer et al. (US 2014/0292396), herein Bruwer, and Merlaku et al. (DE 29817003 U1), herein Merlaku.
Regarding claim 6, Beers ‘168 discloses a shoe (article of footwear 100) that includes a heel region and a forefoot region, comprising: an upper part (upper 102) having a medial side and a lateral side, and defining a heel cavity, a sole (sole structure 104) which is connected with the upper part, a rotary closure (tensioning system 150) for fastening the shoe on a wearer's foot via tensioning of at least one tensioning element (lace 152), wherein the rotary closure comprises a rotatably arranged tensioning roller (reel members 640, 641) for winding the tensioning element, wherein the tensioning roller is driven by an electric motor (electric motor 620), and a switching element (buttons 182) which is arranged at the instep (top of the foot, as seen in Fig. 1, 2), and which is connected to control means (control unit 693), wherein the switching element receives an input that actuates the electric motor, wherein the switching element is located at the instep between the forefoot region and the heel region, and between the lateral side and the medial side of the upper (as seen in Fig. 1, 2) (paragraphs 0024, 0031, 0035, 0055, 0060, 0087; Fig. 1, 2, 4, 8).
Beers ‘168 does not specifically disclose that the switching element includes a touch-sensitive sensor. Beers ‘042 teaches that controls for a tensioning system may be a push button interface or a touch-sensitive sensor (conductive panel) (paragraph 0205). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a switching element in the form of a touch-sensitive sensor, as taught by Beers ‘042, as this would be a simple substitution of one type of switching element for another, with the predictable result of allowing easy and intuitive control of the tensioning system.
The combination of Beers ‘168 and Beers ‘042 does not disclose that the switching element is formed by a plurality of capacitive sensors. Bruwer teaches a touch-sensitive switching element which is formed by a number of capacitive sensors which are arranged one beside the other which form a surface which is accessible to a user. The switching element reduces wear and tear, is easily waterproofed, and is less prone to inadvertent activation (paragraphs 0029, 0081, 0083; Fig. 4, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a switching element formed by a plurality of capacitive sensors, as taught by Bruwer, to the shoe of the combination of Beers ‘168 and Beers ‘042 in order to use a switching element which reduces wear and tear, is easily waterproofed, and is less prone to inadvertent activation.
Beers ‘168 discloses that the switching element may be located “somewhere along upper 102” (paragraph 0035, lines 10-11), but does not specifically disclose that the switching element is located entirely forward of the heel cavity of the upper. Merlaku teaches a shoe having an upper part, a sole, a rotary closure (disc 11) for fastening the shoe, and a switching element (switch 16). The switching element is located at the instep between the forefoot region and the heel region, and between the lateral side and the medial side and forward of the entire heel cavity of the upper (as seen in Fig. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the switching element forward of the entirety of the heel cavity, as taught by Merlaku, in order to provide the switching element in a more easily accessible location towards the front of the shoe. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 7, Bruwer teaches that capacitive sensors are configured to receive a first swipe signal from a user, wherein the first swipe signal is a swipe in a first direction along the capacitive sensors, and Beers ‘042 teaches that the first swipe signal causes the rotary closure to tighten the shoe.
Regarding claim 8, Bruwer teaches that the capacitive sensors are arranged side by side in a linear formation, and wherein between 3 and 7 capacitive sensors are arranged side by side (Fig. 4, 5).
Regarding claim 10, Beers ‘168 discloses that the switching element and the rotary closure are arranged at different locations of the shoe (Fig. 1, 2, 4).
Regarding claim 11, Beers ‘168 discloses that the rotary closure is arranged in the sole of the shoe (Fig. 4).
Regarding claim 12, Bruwer teaches that the capacitive sensors are configured to receive a second swipe signal from the user, wherein the second swipe signal is a swipe in a second direction along the capacitive sensors, different than the first direction, and Beers ‘042 teaches that the second swipe signal causes the rotary closure to loosen the shoe.
Regarding claim 13, Beers ‘168 discloses that a rechargeable battery (battery 691) is arranged in the shoe which is rechargeable inductively and/or contactless (paragraphs 0087-0089).

Regarding claim 14, Beers ‘168 discloses a shoe (article of footwear 100) that includes a heel region and a forefoot region, comprising: an upper part (upper 102) having a medial side and a lateral side, and defining a heel cavity, a sole (sole structure 104) which is connected with the upper part, a rotary closure (tensioning system 150) for fastening the shoe on a wearer's foot via tensioning of at least one tensioning element (lace 152), wherein the rotary closure comprises a rotatably arranged tensioning roller (reel members 640, 641) for winding the tensioning element, wherein the tensioning roller is driven by an electric motor (electric motor 620), and a switching element (buttons 182) which is arranged at the instep (top of the foot, as seen in Fig. 1, 2), and which is connected to control means (control unit 693), wherein the switching element receives an input that actuates the electric motor, wherein the switching element is located at the instep between the forefoot region and the heel region, and between the lateral side and the medial side of the upper (as seen in Fig. 1, 2) (paragraphs 0024, 0031, 0035, 0055, 0060, 0087; Fig. 1, 2, 4, 8).
Beers ‘168 does not specifically disclose that the switching element includes a touch-sensitive sensor. Beers ‘042 teaches that controls for a tensioning system may be a push button interface or a touch-sensitive sensor (conductive panel) (paragraph 0205). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a switching element in the form of a touch-sensitive sensor, as taught by Beers ‘042, as this would be a simple substitution of one type of switching element for another, with the predictable result of allowing easy and intuitive control of the tensioning system.
The combination of Beers ‘168 and Beers ‘042 does not disclose that the switching element is formed by a plurality of capacitive sensors. Bruwer teaches a touch-sensitive switching element which is formed by a number of capacitive sensors which are arranged one beside the other which form a surface which is accessible to a user. The switching element reduces wear and tear, is easily waterproofed, and is less prone to inadvertent activation (paragraphs 0029, 0081, 0083; Fig. 4, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a switching element formed by a plurality of capacitive sensors, as taught by Bruwer, to the shoe of the combination of Beers ‘168 and Beers ‘042 in order to use a switching element which reduces wear and tear, is easily waterproofed, and is less prone to inadvertent activation.
Beers ‘168 discloses that the switching element may be located “somewhere along upper 102” (paragraph 0035, lines 10-11), but does not specifically disclose that the switching element is located entirely forward of the heel cavity of the upper. Merlaku teaches a shoe having an upper part, a sole, a rotary closure (disc 11) for fastening the shoe, and a switching element (switch 16). The switching element is located at the instep between the forefoot region and the heel region, and between the lateral side and the medial side and forward of the entire heel cavity of the upper (as seen in Fig. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the switching element forward of the entirety of the heel cavity, as taught by Merlaku, in order to provide the switching element in a more easily accessible location towards the front of the shoe. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 15, Bruwer teaches that the capacitive sensors along the switching element are configured to receive a first swipe signal from a user, wherein the first swipe signal is a swipe in a first direction along the capacitive sensors, and Beers ‘042 teaches that the first swipe signal causes the rotary closure to tighten the shoe.
Regarding claim 19, Bruwer teaches that the capacitive sensors are configured to receive a second swipe signal from the user, wherein the second swipe signal is a swipe in a second direction along the capacitive sensors, different than the first direction, and Beers ‘042 teaches that the second swipe signal causes the rotary closure to loosen the shoe.
Regarding claim 20, Beers ‘168 discloses that the rotary closure is arranged in the sole (Fig. 4).
Regarding claims 9 and 16-18, the combination of Beers ‘168, Beers ‘042, and Bruwer does not disclose a plurality of LEDs. Merlaku teaches an automated tensioning system in an article of footwear that includes a plurality of LEDs (LEDs 9). The plurality of LEDs have varying lighting configurations based on a state of tightness (paragraph 0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided LEDs having varying lighting conditions based in a state of tightness of the tensioning system, as taught by Merlaku, in order to inform the user about the state of the tensioning system directly on the article of footwear, allowing the user to make a decision about tightening or loosening the laces. Merlaku teaches that the LEDs may be located adjacent the switching element (Fig. 2, 3)
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732